Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive.
Regarding the double patenting rejection, the pending claims have been amended in a way that broadens the scope of the claims (i.e. the kit now only requires two instruments of the previously required five instruments).  Thus the pending claims are still encompassed by the previously issued claims.
Regarding the section 112 rejections and objections, the amendments to claims 125,130,132, and 133 overcome the previously cited rejections.  However the newly presented amendments introduce new issues under section 112 as noted below. 
Regarding the indicated allowable claims, the amendments broaden the scope of the claims such that the kit requires two instruments wherein one of the instruments is one of the previously required five instruments.  A new grounds of rejection is set forth below.   
Claim Objections
Claim 120 is objected to because of the following informalities: “staplers” should be “staples”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 119-128 and 132 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 117 refers to a kit comprising at least two instruments, wherein at least one of the two instruments comprises: a stomach cutting instrument, a stomach shaping device, a inserting instrument, a fixating instrument, and a suturing instrument. Claims 119-128 and 132 further define the plurality of instruments and are unclear if the particular instrument is positively required and further defined or if the claims merely further define an optional instrument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 117-135 are rejected under 35 U.S.C. 102(b) as being anticipated by Gannoe et al. USPN 7214233 (“Gannoe”), with evidentiary support from USPN 7033373 and USPN 6558400 (incorporated by reference in ‘233)
Gannoe discloses instruments for treating obesity by inserting devices through the esophagus and into fixated contact with the stomach wall such that stretching of the wall may be achieved.  Figures 1-3 and columns 6-8 describe invaginating stomach portions with stomach to stomach sutures or staples (c7:62-67).  Figures 4-5 describe placement of first and second devices which stretch first and second portions of stomach wall, and also describe insertion of a deflated balloon 36 and subsequent inflation to stretch. Gannoe disclose endoscopic means delivered transorally may be used (columns 7-9) including holding members for the device, optical members for viewing the procedure, inflation devices, cutting devices to access the surgical site and vacuum/suction/gripping devices/staplers/suturing devices for fixating/inserting a device to, or in the stomach.
Gannoe incorporates by reference, at columns 4 and 6, WO 02/35980 and US 09/871,297 (represented by USPN 7033373 and USPN 6558400) for features of suitable surgical instrumentation to deliver the implants, suture/staple tissue and create pouches, including suture/staple devices having multiple portions and reloading features, clamping devices, and a vacuum device having a plurality of openings as in claims 126-128). 
Note the claims recite several intended use or functional limitations (“for” placing a device, adapted to stretch a stomach, on the outside/inside, adapted to assist, adapted for invaginating, for treatment of reflux or obesity etc).  These limitations are met by the prior art if the prior art is capable of being used as required by the claims, and the prior art need not disclose the use as claimed.  The instruments in Gannoe meet the broadest reasonable interpretation of the structural limitations required by the claims, and are fully capable of being used to form invagination pouches inside or outside of the stomach and manipulation of stomach tissue as claimed.
Claim 117 merely requires a kit having two instruments wherein at least one of the two instruments comprises a stomach cutting instrument, a stomach shaping device, a inserting instrument, a fixating instrument, or a suturing instrument.  As described supra, Gannoe discloses a kit having at least one of these instruments in addition to a second instrument.
Regarding claim 118, Gannoe discloses an optical instrument (columns 7-9).
Regarding claims 119-124,126-128,132-133 the limitations are considered optional and not positively required by the claims.
Regarding claim 125, the holding member is broadly defined and readable on a suture or staple or a holding portion of the delivery device that guides the instruments.
Regarding claims 129-130, Gannoe discloses a clamping instrument as described supra.
Regarding claim 131, Gannoe discloses inflation instruments as described supra.
Regarding claims 134-135, the kit of Gannoe meets the structural limitations of the claims and would be capable of the claimed use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774